Case 1:19-cv-00329-MSM-PAS Document 27 Filed 09/03/20 Page 1 of 1 PageID #: 312




                       UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND



KATHRYN NARCISI
         Plaintiff,


        v.                                           1:19-cv-00329-MSM-PAS

TURTLEBOY DIGITAL MARKETING, LLC
d/b/a TURTLEBOYSPORTS.COM
            Defendant.


                                    JUDGMENT

       This action came to be heard before the Court and a decision has been
 rendered. Upon consideration whereof, it is now hereby ordered, adjudged and
 decreed as follows:


       Pursuant to this Court’s order entered on September 3, 2020, this civil action
 is hereby dismissed in accordance with Fed. R. Civ. P. 58.


       It is so ordered.




       September 3, 2020                      By the Court:

                                              /s/ Hanorah Tyer-Witek.
                                              Clerk of Court
